The opinion of the court was delivered by
Redfield, J.
The declaration counts upon a promise made to the deceased husband of the plaintiff, and upon a consideration moving from him, that defendant would pay to the wife a certain daily stipend in case of the husband’s decease. At the time the husband became a member, the society was a voluntary association, formed under certain by-laws and articles of agreement. Before his death the society was incorporated by act of the legislature. Both the articles of association and the act of incorporation provided for altering and amending the by-laws..
I. It is insisted that the plaintiff cannot maintain this suit; that, the contract having been made with the husband, and the *369consideration moving from Mm, the suit can only be maintained in Ms name or that of his legal representatives. Upon such declaration and proof as this case discloses, we think the decisions in this state have been uniform that, at law, the plaintiff cannot recover.. The consideration moved from the husband, and the promise was made to him; and hence he alone, or his legal representatives, can sue atjaw, to enforce the promise. Crampton v. Ballard, 10 Vt. 251 ; Pangborn v. Saxton, 11 Vt. 79 ; Ball v. Huntoon, 17 Vt. 244; Corey v. Powers, 18 Vt. 587.
In some of the states a different doctrine has obtained, and cases, are cited from New York that would support the right of action in the plaintiff; but the course of decisions in England seems in concurrence with the uniform rule in this state.
In Price v. Easton, 4 B. & Ad. 433, the declaration was quite the same as the one before us. Patterson, J., interrupted the counsel for plaintiff, and said: “ No promise to the plaintiff is alleged, but merely a promise to pay the plaintiff.” And Lord Denman, Ch. J., stopped the solicitor general in the defence, and said: “ I think the declaration cannot be supported, as it does not show any consideration for the promise moving from the plaintiff to the defendant; ” and in this opinion all the judges concurred. Some members of this court think that this declaration might be so modified as to enable the plaintiff to i e'eover. If this were so, there is another ground of defence which, we think, must prevail; and hence, any amendment would be unavailing to the plaintiff.
II. At the time the husband became a member of the society in 1862, the by-laws provided that each member paying the regular assessment, should “ be entitled to twenty-five cents per day during their sickness; ” and “ to the widow of each member deceased, so long as she shall remain a widow, and shall enjoy a good reputation, twenty-five cents per day.” It was further provided that, “ so long as there shall be twenty dollars in the treasury, the society cannot reduce its aid to the sick.” There is, also, a special provision for the manner of altering or changing the bylaws ; and there is, also, a provision in the charter that the society may alter or change its by-laws. In August, 1869, the defendant corporation adopted a set of by-laws which provided that *370such widows shall receive twenty-five cents per day “until she had received $200.” The plaintiff has received $200, in accordance with the latter by-law of the society. It is insisted that a right had become vested in the plaintiff to have and receive of the defendant twenty-five cents per day during her widowhood; and that it was not competent for the defendant to deny or diminish it.
The means of making these contributions to the sick, and the widows of deceased members, were derived solel> from voluntary assessments upon the members of the society, and must be graduated by such assessments. And experience might prove that, without assessments greater than the members could bear, there must be a limitation to the stipend to widows. Prevailing sickness among the members may have so exhausted the means of the society, that the provision for widows must, necessarily, be modified, or it could not discharge the duties for which it' was formed.
It must be incident to the very nature and purpose of such an association, that it should have power to modify and change its by-laws so as to graduate its charities as experience and necessity may require. It cannot, indeed, pervert its contributions to sub-serve other ends and purposes; but the society may regulate the manner in which they shall carry out the purposes for which they associated. They provided that care for the sick should not be suspended or abridged while $20 remained in the treasury; thus, by necessary implication, conceding that other provisions might be made. Some sweeping disease might so exhaust the resources of the society, that stipends to widows in health must necessarily be suspended or much abridged; and this could be regulated only by practice and experience. The regulation limiting the widow’s share in this charity to $200, was made by a general law, and applicable to all; and there is no suggestion of fraud, or that the regulation was not wise and salutary. We think the society were competent to make this by-law ; and, having fully performed the duty imposed, the plaintiff cannot recover.
But in this case there was an express provision in the constitution of this society, that the by-laws might be- changed, and the manner of doing it was specifically pointed out; so that the .husband voluntarily became party in an association, and contributed *371his money with full knowledge of all the provisions in the articles of association, and fully assented to the same. There is no good reason, therefore, for claiming that the widow had a vested right which the society could not modify.
The judgment of the county court is affirmed.